Citation Nr: 1434217	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left eye disability (claimed as removal of left eye), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board remanded the current issue for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.

In its July 2012 decision, the Board referred the issue of entitlement to a rating in excess of 30 percent for PTSD to the Agency of Original Jurisdiction (AOJ).  As it does not appear that action has been taken on that claim, the Board again refers it to the AOJ so that appropriate action, if not already initiated, may be taken.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current left eye disability had its onset in service or is related to service or to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with VCAA notice in letters dated in    June 2008 and July 2012.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The claim was readjudicated in January 2013.

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs) and post-service VA treatment records.  The AOJ attempted to obtain old VA treatment records, to include a search of retirement logs, old card files and perpetual records; however, no additional records were located.  The Veteran was advised of the unavailability of such records in March 2009.

The Veteran was not afforded a VA examination regarding the current claim.  However, the evidence does not suggest, and the Veteran does not contend, that his left eye disability manifested during service.  Rather, he contends the condition is the result of his service-connected PTSD.  As the Board does not find persuasive the lay statements indicating that the Veteran initiated a fight due to symptoms of his service-connected PTSD, and there is no competent evidence suggesting his left eye disability is etiologically related to service, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Finally, the Board notes that the actions requested in the prior remand have        been undertaken.  The Veteran was sent corrective VCAA notice and a request     for additional information regarding the reported eye injury, and he and his representative were subsequently furnished with a Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran seeks service connection for a left eye disability that he claims was incurred as a result of his service-connected PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran suffered a post-service left eye injury that required enucleation.  The Board also notes that the Veteran's STRs do not contain complaints of or treatment for a left eye disability, nor does the Veteran contend that he injured or experienced symptoms affecting his left eye during service.  Rather, the Veteran contends that symptoms of his service-connected PTSD led to his incurring a left eye injury in a post-service fight.

In August 2007, the Veteran sought mental health treatment and was provisionally diagnosed with PTSD.  At that time, he stated that when he returned from service  in Vietnam he was involved in a fight that resulted in the loss of his left eye.  In January 2008, the Veteran filed a claim for service connection for PTSD, which was subsequently granted.  In his application paperwork he again noted the fight in which he lost his left eye, stating that he was "fighting a war protestor throwing a glass."  During his VA PTSD examination in May 2008, the Veteran stated that he initiated the fight that caused him to lose his eye after someone made a comment about Vietnam Veterans.  The Veteran later stated that he allowed his "fatigue to show" by engaging an aggressor who had approached him with a glass weapon.     In another letter, he stated that he had learned to be quiet and shut out anti-war comments when he returned from service, but that on the night of the fight two aggressive individuals began making remarks as they passed by in a vehicle, and then stopped and came back.  He stated that his pent up emotion and the memories of Vietnam's ugliness overwhelmed him, and he "lost it" and "released that anguish in defense."

The Veteran's ex-wife, who was present during the fight, submitted a letter     stating the Veteran was easily provoked by the aggression of others, and that she believed the Veteran was reliving his experiences in Vietnam during the 1970 fight.  In a separate statement, she described the incident as a confrontation with two individuals that resulted in a fight, and stated that one of the individuals threw a beer mug at the Veteran, which shattered, destroying his eye.  She also submitted a Report of Accidental Injury describing the incident.  In that report, she stated that two men passed by in a car while she and the Veteran were talking with a neighbor.  She stated that they shouted obscenities then stopped, got out of the car, and started fighting.  She stated that, in her opinion, the cause of the accident was "the two individuals [sic] aggressive behavior."

The Veteran also submitted a newspaper article that provided an account of the altercation.  The article stated that the Veteran was in front of his home with some friends when a car sped by.  The Veteran reportedly yelled for the car to slow down, the car turned around and came back to the residence, and the occupant struck the Veteran over the head with a heavy drinking glass.  The article noted that the Veteran's left eye was removed as a result of being hit by the glass, and that the man who hit him with the glass was being charged with assault and battery with intent to kill.

In his July 2014 appellate brief, the Veteran's representative stated that the 1970 altercation came about as a result of the Veteran's belief that he and his companions were in "imminent fear of hostile activities from a 'speeding driver.'"  He argued that the Veteran's PTSD caused him to become impulsively irritable at the speeding driver, which ultimately resulted in his losing an eye in a physical altercation.

After review of the record, the Board finds that the preponderance of the competent and credible evidence is against the Veteran's claim for service connection for a left eye disability.  Although the Veteran's left eye was surgically removed after he suffered an injury in 1970, the most persuasive evidence of record suggests the Veteran was the victim, rather than the initial attacker, during the fight in which he injured his eye.

The Board notes that the Veteran is competent to report symptoms or events he has personally experienced.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). When considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this instance, the Board finds that the Veteran's current assertion that PTSD symptoms caused him to engage in an altercation that led to loss of his left eye is less credible and persuasive than the newspaper article reporting the incident and the Veteran's and his ex-wife's indications that the individual who hit the Veteran with a glass, rather than the Veteran, was the aggressor.  The newspaper article noted that the individual who attacked the Veteran was being charged with assault and battery with intent to kill and referred to the Veteran as the victim.  It did not indicate that any charges were pending against the Veteran.  Moreover, the Veteran and his ex-wife both noted, in various statements submitted to the VA, that the Veteran did not instigate the fight.  Although they have asserted that the Veteran responded to the aggressor disproportionately due to his PTSD symptoms, the account provided in the newspaper article does not corroborate that assertion.  Inconsistencies in the reported nature of the events also lessen the reliability of the lay accounts of record.  The Veteran initially stated that a protestor threw a glass at his head, but later stated that an aggressor had approached him with a glass weapon.  He sometimes indicated that the individuals in the car were anti-war protestors who made disparaging remarks and at other times indicated that he shouted at them because they were speeding.  Moreover, although the descriptions of the incident included in the record differ in their reports of why the individuals came back and engaged in a physical altercation with the Veteran, the majority of the descriptions do not assert that the Veteran initiated a physical attack.

Based on the foregoing, the Board finds that the Veteran's assertion that his PTSD symptoms caused him to respond inappropriately during an altercation is less persuasive than the other evidence of record, including the Veteran's own indication, on several occasions, that he was defending himself from an attack, which is corroborated by a newspaper article reporting the incident.  See Buchanan, 451 F.3d at 1336-37 (the significant time delay between the affiants' observations and the date on which the statements were written and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In summary, the Board finds the lay assertions that the Veteran's PTSD caused him to initiate a fight and, ultimately, caused the loss of an eye, less persuasive than the other evidence of record, including other lay statements made by the Veteran.  Additionally, there is no medical opinion of record linking the Veteran's left eye disability to service, and there is no evidence indicating, nor does the Veteran assert, that a left eye condition was incurred in service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a left eye disability is denied.


ORDER

Service connection for an unspecified left eye disability (also claimed as removal of left eye) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


